Hancock, Jr., J.,
dissents and votes to affirm the order, in the following memorandum: I would affirm essentially for the reasons stated at Special Term (Tenney, J.). On the record it appears conclusively that any claimed insufficiency in the warnings given or in the communication of such warnings by Purepac to the medical profession was not “a substantial factor in causing the plaintiff’s injuries” (Wolfgruber v Upjohn Co., 72 AD2d 59, 62, affd 52 NY2d 768, citing Codling v Paglia, 32 NY2d 330, 342). Nowhere in the pleadings or brief on appeal does plaintiff claim that the physician’s reliance on the warnings given by the manufacturer was a cause of the injury. Indeed, the physician testified that he was familiar with the adverse reactions of the drug and had prescribed it hundreds of times. The physician did not claim to have relied on the warnings issued by the manufacturer nor did he assert that the manufacturer failed to apprise him of all known adverse reactions. As stated in Lindsay v Ortho Pharm. Corp. (637 F2d 87, 92): “The substance of the warning required depends upon the physician involved. A warning need be given only ‘where the situation calls for it.’ Basko v. Sterling Drug, Inc., 416 F.2d 417, 426 (2d Cir. 1969) (citing Restatement (Second) of Torts § 402A, Comment k). ‘[N]o one needs notice of that which he already knows.’ ” Where a doctor is fully aware of the facts which were or should have been the subject of the warning, liability of the manufacturer may not be premised on its failure to communicate a warning or on the inadequacy thereof (see Cornfeldt v Tongen, _ Minn _ 262 NW2d 684, 698; Mulder v Parke Davis & Co., 288 Minn 332; Oppenheimer v Sterling Drug, 7 Ohio App 2d 103; see, generally, Howard Stores Corp. v Pope, 1 NY2d 110, 115; McDaniel v Williams, 23 AD2d 729; Incollingo v Ewing, 444 Pa 263, 285-286; Cooper v Bowser, 610 SW2d 825, 830-833 [Tex]; Ann., 94 ALR3d 748, 762-764). The deficiencies in the warnings as posited in the majority memorandum are, therefore, beside the point.